 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAIME EDEN CERPA,                                 No. 2:20-cv-02345-TLN-JDP
12                       Petitioner,
13           v.                                         ORDER
14    GIGI MATTERSON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 7, 2021, are ADOPTED IN FULL;

28          2. Respondent’s motion to dismiss (ECF No. 13) is GRANTED.
                                                       1
 1           3. The petition (ECF No. 1) is DISMISSED without prejudice to filing a new petition

 2   upon completion of state court proceedings.

 3           4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 4   2253.

 5           5. The Clerk of Court be directed to close the case.

 6   DATED: July 14, 2021

 7

 8

 9
                                                     Troy L. Nunley
10                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
